MEMORANDUM **
Hardeep Kaur and her son, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Because the BIA conducted its own analysis but also relied in large part on the IJ’s reasoning, we review for substantial evidence both the BIA’s and IJ’s adverse credibility finding. See Plasencia-Ayala v. Mukasey, 516 F.3d 738, 743 (9th Cir. 2008) (“To the extent the BIA incorporates the IJ’s decision as its own, we review both the decisions of the BIA and IJ.”). We deny the petition for review.
Kaur’s admittedly false testimony before the IJ regarding her visa application at the U.S. Embassy in India, and inconsistent testimony regarding when she joined the Shiromani Akali Dal party, provide substantial evidence to support the adverse credibility determination. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003); see also Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003) (“So long as one of the identified grounds is supported by substantial evidence and goes to the heart of [petitioner’s] claim of persecution, we are bound to accept the [ ] adverse credibility finding.”).
Because substantial evidence supports the adverse credibility finding, we uphold the denial of asylum, withholding of removal, and relief under the CAT. See Farah, 348 F.3d at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.